tcmemo_1998_36 united_states tax_court neil m baizer petitioner v commissioner of internal revenue respondent docket no filed date frederick a romero for petitioner clifton b cates iii for respondent memorandum findings_of_fact and opinion wright judge respondent determined deficiencies in petitioner's excise_taxes imposed on prohibited_transactions by section and additions to tax2 as follows all section references are to the internal_revenue_code in effect for the years at issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and continued first-tier deficiency sec_4975 sec_4975 a a second-tier deficiency sec additions to tax sec_6653 sec_6651 dollar_figure big_number big_number big_number big_number big_number big_number big_number -- -- -- -- -- -- -- -- -- dollar_figure dollar_figure dollar_figure -- -- -- -- -- -- -- -- -- dollar_figure -- -- -- -- -- -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- tax_year ended this case involves the question of whether an assignment of accounts_receivable by petitioner to a defined_benefit_plan was a prohibited_transaction giving rise to an excise_tax under sec_4975 which was added to the code by section a of the employee_retirement_income_security_act_of_1974 erisa publaw_93_406 88_stat_829 more specifically the issues for decision are whether the assignment of an employer's accounts_receivable to a defined_benefit_plan is a prohibited_transaction within the meaning of sec_4975 resulting in petitioner's being liable under sec_4975 whether the assignment of accounts_receivable was not corrected within the meaning of sec_4975 resulting in petitioner's being liable under sec_4975 whether petitioner is liable continued procedure respondent concedes that petitioner is not subject_to the first-tier excise_tax of sec_4975 or any additions to tax for the taxable years and as determined in the notice_of_deficiency additionally respondent concedes petitioner is not subject_to an addition_to_tax under sec_6653 for the taxable_year ended date for an addition_to_tax under sec_6651 for failure_to_file excise_tax returns and whether respondent had authority to issue a notice_of_deficiency in regard to a prohibited_transaction when the department of labor had previously entered into a stipulation of consent judgment with petitioner findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein neil m baizer petitioner resided in los angeles california when the petition was filed cohen baizer accountancy corp the corporation is a california corporation that was incorporated on date petitioner and m richard cohen were officers and directors of the corporation and together they were the majority shareholders of the corporation the corporation has been inactive since date although its corporate charter was suspended by the california secretary of state's office on date the corporation has not been dissolved effective date the corporation adopted for the benefit of its employees and their beneficiaries the cohen baizer accountancy corporation defined benefit pension_plan and associated trust collectively the plan at all times relevant the plan was a qualified_plan and an exempt trust within the meaning of sec_401 and sec_501 both the corporation and the plan maintained tax years ending january the corporation had discretionary authority and responsibility in the administration of the plan management of the plan was delegated to an administrative committee which consisted of petitioner and mr cohen participants in the plan included petitioner mr cohen harold breslow and robert levine petitioner and mr cohen were fiduciaries with respect to the plan within the meaning of sec_4975 at all times relevant the cotrustees of the plan were petitioner and mr cohen both petitioner and mr cohen were disqualified persons with respect to the plan within the meaning of sec_4975 under the minimum_funding standards of sec_412 the corporation was required to contribute dollar_figure to the plan for the plan_year ending date while the corporation claimed a dollar_figure deduction on its corporate_income_tax return for its taxable_year ending date as of date the corporation had not paid the mandatory contribution instead for the plan_year ending date the corporation set up on the plan's book two notes receivable from h bogart in the amounts of dollar_figure and dollar_figure these h bogart loans were fictitious later in an adjusting journal entry for the year ending date the for each of the plan years which ended date through inclusive there was an accumulated_funding_deficiency of dollar_figure h bogart notes receivable of dollar_figure were eliminated and replaced with a contribution receivable on or about date the corporation transferred dollar_figure face value of its accounts_receivable to the plan for the purpose of satisfying in part the corporation's funding obligation under sec_412 at this time the corporation was indebted to the plan in the amount of dollar_figure plus interest in the amount of dollar_figure this transfer was implemented by two documents assignment of accounts_receivable and agreement both documents were dated date and both were signed by mr cohen as president of the corporation and by petitioner as secretary of the corporation according to the agreement the corporation assigned the accounts_receivable without_recourse prior to the assignment the corporation did not attempt to obtain an exemption for the transfer with the department of labor dol thereafter the corporation never replaced the accounts_receivable assigned to the plan with cash while dorothy salata was authorized on behalf of the plan to collect the transferred accounts_receivable there was no evidence presented regarding the amount if any of actual collections with respect to the transfer of accounts_receivable to the plan no one with the corporation or the plan ever filed with respondent a form_5330 return of excise_taxes related to employee benefit plans by letter dated date the irs notified the dol about its intent to disqualify the plan for failing to satisfy the exclusive benefit rule_of sec_401 at this time the dol was pursuing erisa title i remedies against the plan in date petitioner individually and as trustee of the plan and the estate of mr cohen entered into a stipulation for consent judgment judgment consent judgment with the dol by consenting to the consent judgment the parties have agreed to the entry of this judgment as final adjudication of all claims obligations penalties and remedies of the dol related to the allegations in the complaint without admitting or denying any of the allegations contained therein further the consent judgment provided that the obligations imposed by this judgment are not binding on any government agency other than the united_states department of labor on date respondent issued a notice_of_deficiency to petitioner in the amounts set forth above determining excise_tax deficiencies pursuant to sec_4975 and b as well as additions to tax respondent determined that petitioner was a disqualified_person and that he had participated in a prohibited_transaction under sec_4975 opinion we begin by noting that as a general_rule the commissioner's determinations are presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 respondent determined deficiencies in petitioner's excise_tax liability under both subsections a and b of sec_4975 sec_4975 was added to the internal_revenue_code by title ii of erisa erisa sec a 88_stat_971 sec_4975 and b imposes a two-tier excise_tax on prohibited_transactions the policy behind the enactment of sec_4975 was to tax disqualified persons who engage in self-dealing rather than innocent employees who were previously faced with disqualification of the plan when a prohibited_transaction occurred s rept pincite c b supp in this area congressional action has been largely to protect participants and their beneficiaries by ensuring that the plan's assets are held for their exclusive benefit h conf rept pincite 1974_3_cb_415 i sec_4975 sec_4975 imposes a 5-percent tax on the amount_involved with respect to the prohibited_transaction it sec_4975 provides that the term amount_involved means with respect to a prohibited_transaction the greater of the amount of money and the fair_market_value of the other_property given or the amount of money and the fair_market_value of the other_property received for purposes of the preceding sentence the fair market value-- a in the case of the tax imposed by subsection a shall be determined as of the date on which the continued provides that the tax shall be paid_by any disqualified_person who participates in a prohibited_transaction other than a fiduciary acting only as such sec_4975 continued prohibited_transaction occurs and b in the case of the tax imposed by subsection b shall be the highest fair_market_value during the taxable_period in sec_4975 congress enumerated six categories of prohibited_transactions sec_4975 provides that general_rule for purposes of this section the term prohibited_transaction means any direct or indirect -- a sale_or_exchange or leasing of any property between a plan and a disqualified_person b lending of money or other extension of credit between a plan and a disqualified_person c furnishing of goods services or facilities between a plan and a disqualified_person d transfer to or use by or for the benefit of a disqualified_person of the income or assets of a plan e act by a disqualified_person who is a fiduciary whereby he deals with the income ro assets of a plan in his own interest or for his own account or f receipt of any consideration for his own personal account by any disqualified_person who is a fiduciary from any party dealing with the plan in connection with a transaction involving the income or assets of the plan a prohibited_transaction includes any direct or indirect sale_or_exchange or leasing of any property between a plan and a disqualified_person sec_4975 sec_4975 defines plan as a_trust described in sec_401 which forms part of a plan the parties stipulated that the plan was a qualified_plan and an exempt trust within the meaning of sec_401 and sec_501 a disqualified_person includes a fiduciary or an owner direct or indirect of percent or more of the stock of a corporation whose employees are covered by the plan sec_4975 e the parties stipulated that petitioner was a disqualified_person with respect to the plan within the meaning of sec_4975 a disqualified_person also includes an employer any of whose employees are covered by the plan sec_4975 therefore the corporation is a disqualified_person within the meaning of sec_4975 the issue is whether the contribution of the accounts_receivable to the plan constituted a prohibited_transaction under sec_4975 in 508_us_152 the supreme court analyzed whether the transfer of property was a sale_or_exchange within the reach of sec_4975 the court held that sec_4975 prohibits the transfer of property in satisfaction of an employer's obligation to fund a qualified defined_benefit_plan id pincite in construing sec_4975 the court accepted the already-settled meaning of the phrase sale_or_exchange to include the transfer of property in satisfaction of such a monetary obligation id pincite furthermore the court noted that sec_4975 not only barred a sale_or_exchange but also any direct or indirect sale_or_exchange id pincite the court concluded that the contribution of property in satisfaction of a funding obligation is at least both an indirect type of sale and a form of exchange since the property is exchanged for diminution of the employer's funding obligation id in this case the record shows that the corporation was indebted to the plan for the plan_year ended date the corporation was required to contribute dollar_figure to the plan to satisfy the minimum_funding_standard of sec_412 the corporation created two fictitious notes receivable from h bogart and then claimed a deduction of dollar_figure on its corporate_income_tax return for its taxable_year ended date however as of date the corporation had not made the mandatory contribution later in the corporation assigned dollar_figure of its accounts_receivable for the purpose of satisfying the corporation's funding obligation under sec_412 the assignment was implemented through two documents signed by both mr cohen and petitioner dated date agreement and assignment of accounts_receivable through the assignment of accounts_receivable the corporation sought to be relieved of its funding obligation to the plan the assignment of the accounts_receivable whether they were encumbered or unencumbered to satisfy the corporation's funding obligation under sec_412 was a sale_or_exchange see commissioner v keystone consol indus inc supra 7_f3d_774 8th cir affg in part and revg in part on other ground 97_tc_385 therefore we hold that the assignment of the accounts_receivable by the corporation a disqualified_person to the plan was a prohibited_transaction under sec_4975 sec_4975 imposes a 5-percent excise_tax which shall be paid_by any disqualified_person who participates in a prohibited_transaction participation under sec_4975 occurs any time a disqualified_person is involved in a transaction in a capacity other than as a fiduciary acting only as such sec_4975 o'malley v commissi96_tc_644 the record does not reveal whether the accounts_receivable were encumbered if they were encumbered sec_4975 would be applicable a transfer of real or personal_property by a disqualified_person to a plan shall be treated as a sale_or_exchange if the property is subject_to a mortgage or similar lien which the plan assumes even if the accounts_receivable were not encumbered the transfer constitutes a sale_or_exchange because it was in satisfaction of a debt 508_us_152 this is consistent with congress' goal in implementing erisa and sec_4975 in enacting erisa in congress' goal was to bar categorically a transaction that was likely to injure the pension_plan commissioner v keystone consol indus inc supra pincite in this case the contribution of accounts_receivable presents concern over valuation and imposes collection duties on the plan sec_53_4941_a_-1 foundation excise_tax regs further those who participate in a sec_4975 prohibited_transaction are liable for the excise_tax notwithstanding that they may have acted innocently or in good_faith 89_tc_1137 in signing the agreement and assignment of accounts_receivable as a corporate officer petitioner along with mr cohen implemented the transfer of accounts_receivable to the plan in doing this we find that petitioner a disqualified_person participated in the prohibited_transaction which results in petitioner's being liable for the excise_tax of sec_4975 sec_4975 imposes an excise_tax of percent of the amount_involved with respect to the prohibited_transaction for each year during the taxable_period under sec_4975 the taxable_period is the period beginning on the date of the prohibited_transaction and ending on the earlier of a the date of mailing a notice_of_deficiency b the date on which the sec_4975 tax is assessed or c the date on which correction of the prohibited_transaction is completed therefore the taxable_period is date date of the prohibited_transaction to date date of mailing the notice_of_deficiency the amount_involved is the greater of the amount of money and the fair_market_value of the property given or the amount of money and the fair_market_value of the property received sec_4975 since the prohibited_transaction was the assignment of the accounts_receivable by the corporation to the plan the amount_involved is the fair_market_value of the accounts_receivable on date in the notice_of_deficiency respondent determined the fair_market_value of the accounts_receivable assigned to the plan to be dollar_figure because petitioner has not provided any contrary evidence respondent's determination of the fair_market_value of the receivables will stand therefore petitioner is liable for the first-tier tax we sustain respondent's determination ii sec_4975 sec_4975 imposes a second-tier tax equal to percent of the amount_involved where the prohibited_transaction is not corrected within the taxable_period sec_4975 provides that the terms correction and correct mean with respect to a prohibited_transaction undoing the transaction to the extent possible but in any case placing the plan in a financial position not worse than that in which it would be if the disqualified_person were acting under the highest fiduciary standards in this case the taxable_period began on the date that the prohibited_transaction occurred date and ended on the date of mailing of the notice_of_deficiency date sec_4975 the statute mandates that a correction must occur which undoes the transaction to the extent possible sec_4975 the temporary regulations under sec_4975 provide that in the absence of permanent regulations for sec_4975 and petitioner contends that the second-tier tax of sec_4975 is not applicable because of erisa sec_502 sec_29 u s c i erisa sec_502 provides the following in the case of a transaction prohibited by section of this title by a party in interest with respect to a plan to which this part applies the secretary may assess a civil penalty against such party in interest the amount of such penalty may not exceed percent of the amount_involved in each such transaction for each year or part thereof during which the prohibited_transaction continues except that if the transaction is not corrected within days after notice from the secretary such penalty may be in an amount not more than percent of the amount_involved emphasis added petitioner argues that the 100-percent excise_tax is applicable only if the transaction is not corrected within days from the notice from the secretary according to petitioner the notice mentioned is the notice_of_deficiency petitioner argues that the filing of the petition with the tax_court within the 90-day period makes the 100-percent second-tier penalty inapplicable however erisa sec_502 establishes the time in which the secretary of labor not the secretary_of_the_treasury can assess a civil penalty not the tax penalty under sec_4975 the second-tier tax of sec_4975 applies if a prohibited_transaction is not corrected within the taxable_period which is defined under sec_4975 in this case the taxable_period ended on the date of the mailing of the notice_of_deficiency therefore the second-tier tax is applicable if we find that the transaction was not corrected within the taxable_period see sec_4961 providing abatement of second-tier taxes if the taxable_event is corrected within the correction_period as provided in sec_4963 sec_53_4941_e_-1 foundation excise_tax regs may be relied upon in interpreting terms appearing both in sec_4941 and sec_4975 sec_141_4975-13 temporary excise_tax regs fed reg date see also 88_tc_1474 the regulations under sec_4941 which relate to self-dealings involving private_foundations are instructive in deciding whether a prohibited_transaction has been properly corrected sec_53_4941_e_-1 foundation excise_tax regs provides the following in the case of the sale of property to a private_foundation by a disqualified_person for cash undoing the transaction includes but is not limited to requiring rescission of the sale where possible emphasis added the prohibited_transaction was the assignment of the accounts_receivable by the corporation to the plan with this exchange the corporation's funding obligation was satisfied while this was not a straight cash sale of the accounts_receivable to the plan the transaction is economically similar when the following two steps are combined first sale of accounts_receivable for cash second the corporation's contributing the cash to discharge its funding obligation a rescission could occur if the corporation replaced the assigned accounts_receivable with cash while this was feasible the corporation has never replaced the accounts_receivable contributed to the plan with cash while sec_4975 and its corresponding regulations first look to a rescission of the transaction a correction may nevertheless occur even when a rescission is not possible see sec_53_4941_e_-1 foundation excise_tax regs for example the transaction could have been undone by the plan's collection of the assigned accounts_receivable in collecting the accounts the plan would have had cash which does not have the same potential for abuse as the accounts_receivable petitioner offered no evidence regarding the collection of the accounts_receivable the parties stipulated that dorothy salata was employed by the plan to collect the transferred accounts_receivable however there was no evidence submitted to determine any amounts actually collected on the dollar_figure accounts_receivable petitioner argues that each participant was paid in full with the lump-sum equivalent of the participant's benefits and thus there was a correction according to petitioner any payments to the plan would result in a refund to the corporation since the plan participants harold breslow and robert levine received their full benefit and petitioner signed an irrevocable waiver of his rights to plan benefits we reject petitioner's argument examining the record we find no documentary_evidence that all rank and file employees were paid their full vested interest especially in light of mr levine's testimony that he did not receive the full present_value of his accrued_benefits even if the participants had received their full benefits this would not have undone the prohibited_transaction as intended by the statute we find that petitioner has not proven that the transaction was corrected within the meaning of sec_4975 we hold that the second-tier tax under sec_4975 was properly determined iii additions to tax sec_6651 next we turn to the additions to tax under sec_6651 sec_6651 imposes a tax for the failure_to_file a required return unless it is shown that the failure is due to reasonable_cause and not due to willful neglect under sec_6011 and sec_54_6011-1 pension excise_tax regs every disqualified_person liable for the tax imposed under sec_4975 with respect to a prohibited_transaction shall file an annual return on form_5330 for each taxable_year in the taxable_period see 102_tc_499 it is undisputed that no one ever filed with the irs a form_5330 with respect to the transfer of the corporation's accounts_receivable to the plan petitioner has not presented any evidence or argument on brief regarding the section in this case the taxable_period is the period commencing date and ending date a addition to taxdollar_figure we sustain respondent's determination iv authority reorganization plan no of seeking to avoid liability for a prohibited_transaction under sec_4975 petitioner contends that the reorganization plan no of reorganization plan c f_r u s c app pincite 92_stat_3790 delegated exclusive authority to the dol to determined prohibited_transaction violations and thus prevents the irs from separately determining whether a prohibited_transaction occurred according to petitioner the irs has authority under sec_4975 generally only in those circumstances where the department of labor initially has determined the violation to have occurred or in those circumstances where the department of labor has not undertaken a response erisa was enacted in setting up an administrative system for employee benefit plans erisa sec_2 88_stat_829 provides that the policy of this act is to protect interstate commerce and the interests of participants in employee benefit plans and their beneficiaries by requiring the disclosure and reporting to participants and beneficiaries of financial and other information with respect thereto by establishing standards of conduct the only argument that petitioner made was that since no prohibited_transaction occurred there was no requirement to file a form_5330 responsibility and obligation for fiduciaries of employee benefit plans and by providing for appropriate remedies sanctions and ready access to the federal courts to implement these goals erisa divided the statutory responsibilities among three agencies dol irs and the pension_benefit_guaranty_corporation pbgc the code and erisa vested jurisdiction with the dol and the irs in the area of prohibited_transactions four years later to eliminate overlap and duplication in administration the reorganization plan which was entitled employee retirement income security act transfers was enacted and went into effect on date under executive_order no c f_r the reorganization plan11 was expected to reduce delays in two areas processing exemptions and issuing regulations pursuant to erisa these responsibilities were specifically delegated to the dol which is primarily responsible for fiduciary standards reorg plan sec_102 in granting authority to the dol reorganization plan sec_102 provides except as otherwise provided in sec_105 of this plan all authority of the secretary_of_the_treasury to issue the following described document sec_11 reorganization plan sec_107 denotes the interim nature of the reorganization plan by calling for an evaluation by date reorganization plan no of reorganization plan c f_r u s c app pincite 92_stat_3790 pursuant to the statutes hereinafter specified is hereby transferred to the secretary of labor a regulations rulings opinions and exemptions under sec_4975 of the code except for i sub sec_4975 b c d e and e of the code ii to the extent necessary for the continued enforcement of sub sec_4975 and b by the secretary_of_the_treasury sub sec_4975 f f f and f of the code and iii exemptions with respect to transactions that are exempted by sub sec_404 of erisa from the provisions of part of subtitle b of title of erisa and b regulations rulings and opinions under subsection c of erisa except for subsection c b in applying reorganization plan sec_102 reorganization plan sec_105 provides the following in regard to enforcement by the secretary_of_the_treasury the transfers provided for in sec_102 of this plan shall not affect the ability of the secretary_of_the_treasury subject_to the provisions of title iii of erisa relating to jurisdiction administration and enforcement a to audit plans and employers and to enforce the excise_tax provisions of sub sec_4975 and sec_4975 of the code to exercise the authority set forth in sub sec_502 and sec_502 of erisa or to exercise the authority set forth in title iii of erisa including the ability to make the interpretations necessary to audit to enforce such taxes and to exercise such authority however in enforcing such excise_taxes and to the extent applicable in disqualifying such plans the secretary_of_the_treasury shall be bound by the regulations rulings opinions and exemptions issued by the secretary of labor pursuant to the authority transferred to the secretary of labor as provided in sec_102 of this plan as a result reorganization plan sec_102 provides the dol with all authority for regulations rulings opinions and exemptions under sec_4975 subject_to specified exceptions including the exception that reorganization plan sec_102 does not grant the dol authority over sec_4975 and b the irs retains control_over the enforcement of the sec_4975 excise_tax reorg plan sec_102 sec_105 pursuant to its authority to enforce the excise_taxes of sec_4975 and b the irs made a determination that petitioner participated in a transaction prohibited under sec_4975 petitioner contends that the dol has exclusive authority to make the determination whether a transaction is prohibited under sec_4975dollar_figure in enacting sec_4975 congress specifically enumerated six categories of prohibited_transactions leib v commissioner t c pincite this provides a detailed definition of a prohibited_transaction and we are satisfied that the irs in the exercise of its power to enforce the excise_tax had authority to determine that petitioner engaged in such a transaction in making his argument petitioner relies on erisa sec_502 sec_29 u s c sec i which provides that the secretary of labor may assess a civil penalty against a party in interest while this clearly gives the dol authority over the civil penalties for violation of the rules in erisa against prohibited_transactions sec_4975 deals with an excise_tax not a civil penalty erisa and the code provide for interagency communication and coordination between the dol and the irs regarding prohibited_transactions erisa section a u s c section a provides that unless the secretary_of_the_treasury finds that the collection of a tax is in jeopardy in carrying out the provisions of sec_4975 of title_26 relating to tax on prohibited_transactions the secretary_of_the_treasury shall in accordance with the provisions of subsection h of such section notify the secretary of labor before sending a notice_of_deficiency with respect to the tax imposed by subsection a or b of such section and in accordance with the provisions of subsection h of such section afford the secretary an opportunity to comment on the imposition of the tax in any case a corresponding coordination provision is contained in sec_4975 which requires that before sending a notice_of_deficiency the secretary_of_the_treasury must notify the secretary of labor and provide him with a reasonable opportunity to obtain a correction of the prohibited_transaction or to comment on the imposition of the tax in the provisions of sec_4975 and erisa section there is no statement that the dol must first determine that there was a prohibited_transaction before the irs can determine a sec_4975 excise_tax rather the irs before sending a notice_of_deficiency in sec_4975 excise_tax is to notify the dol and to provide the dol with an opportunity to correct the prohibited_transaction or to comment on the imposition of the tax further the dol and the irs have differing roles in the area of prohibited_transactions the dol's primary function is to protect the rights of workers while the irs' primary function is to protect the revenue 82_tc_869 see h conf rept supra pincite c b pincite under the labor provisions a fiduciary is personally liable to the plan for losses attributable to a breach of fiduciary duty as well as restoring any profits made on the transactiondollar_figure on the other the legislative_history of erisa reflects the congressional understanding that the perspectives of the dol and irs are different the conference substitute establishes rules governing the conduct of plan fiduciaries under the labor laws title i and also establishes rules governing the conduct of disqualified persons who are generally the same people as parties_in_interest under the labor provisions with respect to the plan under the tax laws title ii this division corresponds to the basic difference in focus of the two departments the labor law provisions apply rules and remedies similar to those under traditional trust law to govern the conduct of fiduciaries the tax law provisions apply an excise_tax on disqualified persons who violate the new prohibited_transaction rules this is similar to the approach taken under the present rules against self- dealing that apply to private_foundations the labor provisions deal with the structure of plan administration provide general standards of conduct for fiduciaries and make certain specific transactions prohibited_transactions which plan fiduciaries are not to engage in the tax provisions include only the prohibited_transaction rules and apply only to disqualified_person not fiduciaries to the maximum extent possible the prohibited_transaction rules are identical in the labor and tax provisions so they will apply in the same manner to the same continued hand the tax provisions of sec_4975 impose a two-tier excise_tax on the disqualified_person who participated in the prohibited_transaction see rutland v commissioner t c pincite under the reorganization plan the irs retained its authority to enforce the excise_tax of sec_4975 and the dol retained its authority to bring civil actions reorg plan sec_104 and sec_105 considering the role established in reorganization plan sec_102 and sec_105 and the legislative_history we hold that the dol does not have sole jurisdiction to determine whether a prohibited_transaction occurred the code and erisa provide that the irs must notify the dol before issuing the notice_of_deficiency and afford the dol an opportunity to comment on the imposition of the tax but they do not require that the notice_of_deficiency be based on a the dol determination that the transaction was a prohibited_transaction under sec_4975 in order to enforce the excise_taxes under sec_4975 and b respondent has the authority to determine whether a transaction is a prohibited_transaction under sec_4975 and respondent duly exercised that authority in this case see reorg plan sec_102 and ii continued transaction h conf rept pincite 1974_3_cb_415 effect of the consent judgment petitioner contends that the consent judgment was tantamount to a ruling opinion or exemption issued pursuant to authority that was delegated solely to the dol under reorganization plan sec_102 as a result petitioner argues that the irs cannot come to a conclusion concerning a prohibited_transaction contrary to a ruling previously made by the dol reorganization plan sec_102 gives the dol the authority to issue rulings opinions and exemptions reorganization plan sec_105 provides that in enforcing the excise_tax provisions the irs is bound to the extent applicable by the regulations rulings opinions and exemptions issued by the dol as provided in reorganization plan sec_102 and sec_105 in date the irs notified the dol about its intent to disqualify the plan at this time the dol was pursuing erisa title i remedies against the plan in date petitioner individually and as trustee of the plan and the estate of mr cohen entered into the consent judgment with the dol paragraph of the judgment specifically provides that the obligations imposed by this judgment are not binding on any government agency other than the united_states department of labor in date respondent issued to petitioner a notice_of_deficiency determining an excise_tax petitioner states that the dol concluded that a prohibited_transaction had not occurred a non-violation according to petitioner however the consent judgment contains no mention of the assignment of the accounts_receivable further there is no evidence in the record regarding the degree of scrutiny of the dol's investigation into the assignment the parties to the consent judgment agreed that the entry of the judgment was a final adjudication of all claims obligations penalties and remedies related to the allegations in the complaint but they did not admit or deny any of the allegations we find that the dol in the consent judgment did not rule on whether a prohibited_transaction occurred therefore the irs' position is not contrary to the dol's position in the consent judgment furthermore the consent judgment expressly provided that it was not binding on any government agency other than the dol by its terms the consent judgment did not limit respondent's authority to determine excise_tax deficiencies regarding the assignment of accounts_receivable 95_tc_132 dollar_figure we hold that the consent judgment does not prevent respondent from determining an excise_tax under sec_4975 and b against petitioner as previously indicated we sustain respondent's determination in 95_tc_132 the court in interpreting the dol settlement at issue noted that it was a contract and its effect should be governed by the principles applicable to contracts therefore the court looked to the objectively manifested intent of the parties id to reflect respondent's concessions and our conclusions with respect to the disputed issues decision will be entered under rule
